United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 25, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 01-21251
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CEDRICK RODGERS,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-99-CR-737-2
                        --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Cedrick Rodgers, federal prisoner # 87976-079 (Rodgers), has

appealed the district court’s order denying Rodgers’ request for

bail pending the district court’s consideration of his motion to

vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255.   While this appeal was pending, the district court denied

Rodgers’ 28 U.S.C. § 2255 motion.   Accordingly, this appeal is

now moot.   See Rocky v. King, 900 F.2d 864, 866-67 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-21251
                               -2-

1990); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).

Because the appeal is moot, it is DISMISSED.

     APPEAL DISMISSED.

     Appellant’s motion to dismiss is GRANTED; his counsel’s

motion to withdraw is also GRANTED.